    Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 1 of 18 PageID #:1813




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    MICHAEL N.,

                Plaintiff,
                                                     No. 18 CV 5424
           v.
                                                     Magistrate Judge McShain
    ANDREW SAUL, COMMISSIONER OF
    SOCIAL SECURITY,

                Defendant.

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Michael N. brings this action under 42 U.S.C. § 405(g) for judicial

review of the Social Security Administration’s (SSA) decision denying his application

for benefits. The Administrative Law Judge (ALJ) erroneously dismissed the opinions

of plaintiff’s treating physician Dr. Kenneth Hayes as to plaintiff’s chronic pain, and

his resulting limitations, which tainted the ALJ’s residual functional capacity

determination. Due to the errors made by the ALJ, substantial evidence does not

support the decision to deny benefits. For the following reasons, the Court grants

plaintiff’s motion for summary judgment [14] and denies defendant’s motion for

summary judgment [26],1 reverses the SSA’s decision, and remands this case for

further proceedings.




1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. However, citations to the
administrative record [8-1] refer to the page number in the bottom right corner of each page.
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 2 of 18 PageID #:1814




                             Procedural Background

      Plaintiff applied for Disability Insurance Benefits in October 2014, alleging a

disability onset date of September 11, 2014. [12] 203. The claim was denied initially

and on reconsideration. [Id.] 90-107. Plaintiff requested a hearing, which was held by

an ALJ on January 27, 2017. [Id.] 48-88. In a decision dated June 6, 2017, the ALJ

found that plaintiff was not disabled. [Id.] 21-42. On May 4, 2018, the Appeals Council

granted review of the ALJ’s decision. [Id.] 4. On July 6, 2018, the Appeals Council

adopted the ALJ’s statements and findings, save the finding that plaintiff could do

the representative occupation of janitor (because that job required a medium level of

exertion and plaintiff was limited to a light level of exertion). [Id.] 1-7. While the

decision of the Appeals Council is the final decision of the agency, it is the substance

of the ALJ’s decision that is at issue on this appeal as the Appeals Council adopted

the ALJ’s facts and findings. This Court has jurisdiction to review the SSA’s decision

under 42 U.S.C. § 405(g).

   Summary of Plaintiff’s Medical Evidence and Testimony Concerning
                   Fibromyalgia and Chronic Pain

      Plaintiff identified the following medical conditions in support of disability

benefits: thyroid cancer stage 4; aneurysm of the aorta; arthritis; fibromyalgia; GERD

[gastroesophageal reflux disease]; bursitis; depression; anxiety; neurological

disorder; and neck stenosis. [12] 225. Relevant to the below discussion of the ALJ’s

decision as to plaintiff’s diagnoses of fibromyalgia and chronic pain, and his resulting

limitations, the record contains the following.




                                           2
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 3 of 18 PageID #:1815




      The majority of plaintiff’s medical care took place at Northwestern through a

number of physicians, and the medical records from Northwestern consistently reflect

that plaintiff had been diagnosed with fibromyalgia (with a diagnosis date of

December 16, 2014) and chronic pain (with a diagnosis date of November 7, 2014)

under “Past Medical History” and “Active Problem List.” The physicians’ notes also

contain references to plaintiff’s complaints of chronic pain.

      Specifically, as early as March 19, 2009, plaintiff’s Northwestern records

indicate that plaintiff was referred to the chronic pain department and was started

on Cymbalta. [12] 470 (notes dated 4/4/2008, 6/23/2008, 9/2/2008, 3/19/2009 of Dr.

Eric T. Mizuno referring to pain management and referral to chronic pain department

on 03/19/2009). As early as January 19, 2012, Dr. Kenneth Hayes of Northwestern –

plaintiff’s internal medicine specialist who regularly treated plaintiff since 2011 –

stated “this is new to me, has unclear [history of] chronic pain related to [motor

vehicle accident], on Cymbalta.” [Id.] 1551. Through September 6, 2016, Dr. Hayes’

notes consistently referenced plaintiff’s complaints of chronic pain and past diagnoses

of fibromyalgia and chronic pain. [Id.] 1532 (note dated 05/26/2016), 1546 (note dated

11/09/2015), 1551 (notes dated 01/19/2012, 09/14/2012, 07/16/2013, 11/07/2014,

12/16/2014, 03/20/2015), 1561 (note dated 11/09/2015), 1599 (note dated 09/06/2016).

Similarly, plaintiff’s other treating physicians at Northwestern also consistently

noted plaintiff’s prior diagnoses of fibromyalgia and chronic pain. [Id.] 1529 (entry of

Dr. Dina M. Alaraj dated 02/09/2016), 1534-35 (entry of Dr. Daniel J. Toft dated




                                           3
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 4 of 18 PageID #:1816




01/27/2016), 1562-1567 (entry of Dr. Toft dated 09/17/2015); 1567 (entry of Dr. David

M. Shapiro dated 09/29/2015), 1594-95 (entry of Dr. Toft dated 07/27/2016).

      The administrative record (inclusive of the Northwestern records, and other

medical providers), however, does not identify who initially diagnosed plaintiff with

fibromyalgia, or how the diagnosis was reached.

      On November 9, 2015, Dr. Hayes stated in a note: “Patient [complains of] needs

form for evaluation of disability from fibromyalgia, which I am dubious he has since

his [history of] pain predates my understanding his pain symptoms only started after

neck injury.” [12] 1561. On that same date, Dr. Hayes completed a Fibromyalgia

Medical Source Statement for plaintiff. [Id.] 1265-1269. Dr. Hayes also printed out

additional records relating to plaintiff’s medical history on the same date he

completed the Fibromyalgia Medical Source Statement. [Id.] 1270-1293 (pages either

denoting plaintiff’s office visit to see Dr. Hayes on 11/9/2015 or reflecting that the

record was “Printed by: Hayes, M.D., Kenneth H.” on “11/9/2015.”).

      Dr. Hayes, noting that he saw plaintiff every six to twelve months since 2011,

documented the following in the Fibromyalgia Medical Source Statement. [12] 1265-

1269. First, Dr. Hayes confirmed that plaintiff did not meet the American College of

Rheumatology criteria for fibromyalgia. [Id.] 1265. As to other diagnosed

impairments, Dr. Hayes listed hypertension, aldosteronism, cervical radiculopathy,

aortic root enlargement, thyroid cancer, and anxiety. [Id.]. Dr. Hayes opined that

plaintiff’s prognosis was “fair.” [Id.]. Dr. Hayes confirmed that plaintiff’s impairments

lasted or could be expected to last at least twelve months. [Id.].



                                           4
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 5 of 18 PageID #:1817




      As to plaintiff’s symptoms, Dr. Hayes identified the following: multiple tender

points; nonrestorative sleep; chronic fatigue; morning stiffness; muscle weakness;

subjective swelling; Irritable Bowel Syndrome; frequent, severe headaches;

numbness and tingling; Sicca symptoms; Reynaud’s Phenomenon; breathlessness;

anxiety; panic attacks; depression; hypothyroidism; and carpal tunnel syndrome. [12]

1265. Dr. Hayes stated that emotional factors contributed to the severity of plaintiff’s

symptoms and functional limitations. [Id.]. Dr. Hayes identified that plaintiff had

pain on a daily basis in the following locations, and that the pain could be severe in

intensity: cervical spine; thoracis spine; right shoulder; both arms; both hands/sets of

fingers; left leg; and right knee/ankle/foot. [Id.] 1266. Dr. Hayes reported that the

following   factors   precipitated   plaintiff’s   pain:   changing   weather,   fatigue,

movement/overuse, cold, stress, and status position. [Id.]. As for the side effects of

plaintiff’s medications, Dr. Hayes listed dizziness and drowsiness. [Id.].

      Dr. Hayes opined as to the following functional limitations resulting from

plaintiff’s impairments if he were placed in a competitive work situation: plaintiff

could walk only one city block without rest or severe pain; plaintiff could sit or stand

for no more than 10 minutes at a time; in a total eight-hour workday, plaintiff could

sit and stand or walk less than two hours; plaintiff needed a job that permitted

shifting positions at will from sitting, standing, or walking and that included

permitting plaintiff to walk every 10 minutes for 5 minute periods; plaintiff would

not require a cane but would need to take unscheduled breaks during the workday;




                                            5
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 6 of 18 PageID #:1818




and plaintiff would require his legs to be elevated to chest level 50% of the time during

an eight-hour work day. [12] 1266-67.

      Dr. Hayes also opined as follows as to plaintiff’s other physical abilities during

an eight-hour workday: plaintiff could occasionally (meaning 6% to 33% of an eight-

hour workday) lift less than ten pounds, rarely (meaning 1% to 5% of an eight-hour

workday) lift ten pounds, and never lift twenty or fifty pounds; plaintiff could rarely

twist, stoop/bend, crouch/squat, climb ladders, or climb stairs; plaintiff could rarely

look down (sustained flexion of neck), turn head right or left, or hold head in a static

position; and plaintiff could occasionally look up. [12] 1267.

      Dr. Hayes found that plaintiff had significant limitations with reaching,

handling or fingering and opined as follows as to the percentage of time during an

eight-hour workday that plaintiff could use his hands/fingers/arms for the following

activities: plaintiff could grasp, turn, or twist objects 20% of the time with his right

hand and 10% with his left hand; plaintiff could perform fine manipulations with his

fingers 10% of the time (as to each hand); plaintiff could use his arms to reach in front

of his body 10% of the time (as to each arm); and plaintiff could use his arms to reach

overhead 5% of the time as to plaintiff’s right arm and 10% of the time as to plaintiff’s

left arm. [12] 1268.

      Dr. Hayes opined that plaintiff was likely to be “off task” 25% or more of the

time, meaning the 25% of a typical workday plaintiff’s symptoms would likely be

severe enough to interfere with attention and concentration to perform even simple

work tasks. [12] 1268.



                                           6
     Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 7 of 18 PageID #:1819




         Dr. Hayes opined that plaintiff was incapable of tolerating even “low stress”

work. [12] 1268. Dr. Hayes opined that plaintiff was likely to have “good days” and

“bad days” as a result of his impairments, and that plaintiff would be absent from

work (assuming full time work) as a result of his impairments or treatment more

than four days a month. [Id.]. Dr. Hayes confirmed that plaintiff’s impairments

(physical impairments plus any emotional impairments) as demonstrated by signs,

clinical findings, and laboratory or test results were reasonably consistent with the

symptoms and functional limitations described above in the evaluation. [Id.]. Dr.

Hayes reported that the earliest date on which plaintiff’s symptoms and limitations

had been observed was 1997. [Id.]. Finally, Dr. Hayes noted 14 tender points related

to plaintiff’s fibromyalgia pain.2 [12] 1269.

         At plaintiff’s administrative hearing, plaintiff’s attorney cited to the ALJ the

following medically determinable severe impairments: impaired right knee, thyroid

cancer, sleep apnea, bursitis in his right elbow, depression, anxiety, fibromyalgia, a

fractured clavicle, high blood pressure, kidney disease, migraines, and a dilated aortic

root, plus the side effects of his medications. [12] 52. When asked by his attorney how

fibromyalgia affected him, plaintiff responded:

         A lot of it’s as far as the – like the fingers, the joints, the elbows, the
         knees, the neck that has extreme pain most days, and several hours
         during the day I'll get shooting or stabbing pain in the neck, shooting
         pain down the knee. It’s difficult to walk and stand. Sometimes sitting I
         have to elevate some of my – the knee or soak the knee in a hot bath or
         warm water.




2   The ALJ erroneously stated that Dr. Hayes noted only 12 tender points. [12] 38.

                                               7
   Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 8 of 18 PageID #:1820




[12] 62. Plaintiff acknowledged that there was some interplay between fibromyalgia

and his older injuries: “It’s basically all the whole body, but the other injuries are also

affected, but it’s difficult. It’s almost like severe pain in the hands and . . . joints.”

[Id.]. Plaintiff further testified:

       A       Right now the limits as far as the fibromyalgia is just too painful
       to sit at a desk for that long period of time to do the standing. The thyroid
       cancer is - - some of the side effects are you lost the ability to concentrate,
       think clearly, follow through on directions, get -- you know, getting
       projects done on time. It's just some of the medication is almost mind
       altering that it’s –

       Q      Well, how come that job came to an end?

       A      I couldn't do it any longer and –

       Q      What aspects of the job couldn't you do any longer?

       A      It was most aspects. As far as sitting, getting things done on time,
       following through on projects completely.

       Q     Would you be able to type as – or write as much as you used to
       have to?

       A     I wouldn't be able to do typing or writing in that. Maybe an hour
       or maybe a half hour a day.

[Id.] 69-70. Plaintiff also testified that the side effects from his medications –

impacting thinking clearly and concentrating, dizziness that required him to sit for

periods of time – impacted his ability to work. [Id.] 69.

                                      Legal Standard

       I review the ALJ’s decision deferentially to determine if it is supported by

substantial evidence. 42 U.S.C. § 405(g). Substantial evidence is a standard that

“requires more than a mere scintilla of proof and instead such relevant evidence as a



                                             8
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 9 of 18 PageID #:1821




reasonable mind might accept as adequate to support a conclusion.” Walker v.

Berryhill, 900 F.3d 479, 482 (7th Cir. 2018) (internal quotation marks omitted).

      Under the Social Security Act, disability is defined as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted

or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A).

      The regulations prescribe a five-part sequential test for determining whether

a claimant is disabled. See 20 C.F.R. §§ 404.1520(a), 416.920(a). The SSA must

consider whether (1) the claimant has performed any substantial gainful activity

during the period for which he claims disability; (2) the claimant has a severe

impairment or combination of impairments; (3) the claimant’s impairment meets or

equals any listed impairment; (4) the claimant retains the residual functional

capacity (RFC) to perform his past relevant work; and (5) the claimant is able to

perform any other work existing in significant numbers in the national economy. Id.;

see also Apke v. Saul, 817 F. App’x 252, 255 (7th Cir. 2020).

                                      Discussion

      At step one, the ALJ found that plaintiff has not engaged in substantial gainful

activity after the alleged onset date. [12] 26. At step two, the ALJ found that plaintiff

had the following severe impairments: status post thyroid cancer and thyroidectomy,

headaches, right elbow bursitis, arthritis, enlarged aortic root, status post clavicle

fracture, affective disorder, and anxiety disorder. [Id.]. At step three, the ALJ found



                                           9
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 10 of 18 PageID #:1822




that plaintiff’s mental impairments, singly or in combination, did not meet or

medically equal the severity of any listed impairment, including Listings 1.02 (major

dysfunction of a joint due to any cause), 3.10 (sleep related breathing disorders), 4.04

(ischemic heart disease), 13.09 (neoplastic disease of the thyroid gland), or 1.04

(spinal disorders). [Id.] 27-29. At step four, the ALJ found that, while plaintiff did not

have the RFC to perform past relevant work, plaintiff did have the RFC to perform a

reduced range of light work with environment, postural, mental, and reaching

limitations. [Id.] 29-39. Specifically, as to the RFC, the ALJ found:

      After careful consideration of the entire record, I find that the claimant
      has the residual functional capacity to lift and/or carry up to 20 pounds
      occasionally and 10 pounds frequently, and has no limitations in the
      total amount of time he is able to sit, stand or walk throughout an eight
      hour workday. The claimant can occasionally climb ramps and stairs
      and he can occasionally stoop, kneel, balance, crouch and crawl, but he
      can never climb ladders, ropes or scaffolds. He can occasionally reach
      overhead with his right upper extremity, but can only bear 5 pounds
      while doing so. The claimant is limited to working in non-hazardous
      environments, i.e., no driving at work, operating moving machinery,
      working at unprotected heights or around exposed flames and
      unguarded large bodies of water, and he should avoid concentrated
      exposure to unguarded hazardous machinery. The claimant is further
      limited to simple, routine tasks, work involving no more than simple
      decision-making, no more than occasional and minor changes in the
      work setting, and work requiring the exercise of only simple judgment.
      He is not capable of work which requires multitasking or considerable
      self-direction. He can work at an average production pace, but not at a
      significantly average or highly variable pace. He is further precluded
      from work involving direct public service, in person or over the phone,
      although the claimant can tolerate brief and superficial interaction with
      the public which is incidental to his primary job duties. He is unable to
      work in crowded, hectic environments. The claimant can tolerate brief
      and superficial interaction with supervisors and coworkers, but is not to
      engage in tandem tasks.




                                           10
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 11 of 18 PageID #:1823




[Id.] 29. Finally, at step five, the ALJ found that there were other jobs that exist in

significant numbers in the national economy that plaintiff can perform. [Id.] 39-41.

The ALJ referred to the testimony of the vocational expert, who testified that plaintiff

could perform the requirements of representative medium exertional demand,

unskilled occupations such as a janitor. [Id.] 40. Accordingly, the ALJ found that

plaintiff was not disabled. [Id.] 40-41. The Appeals Council adopted the ALJ’s

statements and findings, including the ALJ’s RFC, save the ALJ’s finding that

plaintiff could do the representative occupation of janitor (because that job required

a medium level of exertion and plaintiff was limited to a light level of exertion). [Id.]

4-7.

       Plaintiff raises several purported errors in the ALJ’s decision, including that

the ALJ improperly dismissed plaintiff’s fibromyalgia and chronic pain, as well as the

opinions of plaintiff’s treating physician, Dr. Hayes. [15] 12; [28] 3-4. This Court

agrees and finds that, as a result of these errors, there is not substantial evidence in

this record to support the ALJ’s RFC, as adopted by the Appeals Council but limited

to light level of exertion.

       As the Seventh Circuit has observed, fibromyalgia is a “common, but elusive

and mysterious, disease, much like chronic fatigue syndrome, with which it shares a

number of features.” Sarchet v. Chater, 78 F.3d 305, 306 (7th Cir. 1996). In the

Sarchet decision, Judge Posner stated the following regarding fibromyalgia:

       Its cause or causes are unknown, there is no cure, and, of greatest
       importance to disability law, its symptoms are entirely subjective. There
       are no laboratory tests for the presence or severity of fibromyalgia. The
       principal symptoms are “pain all over,” fatigue, disturbed sleep,


                                           11
    Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 12 of 18 PageID #:1824




        stiffness, and—the only symptom that discriminates between it and
        other diseases of a rheumatic character—multiple tender spots, more
        precisely 18 fixed locations on the body (and the rule of thumb is that
        the patient must have at least 11 of them to be diagnosed as having
        fibromyalgia) that when pressed firmly cause the patient to flinch. All
        these symptoms are easy to fake, although few applicants for disability
        benefits may yet be aware of the specific locations that if palpated will
        cause the patient who really has fibromyalgia to flinch.

Id.

        As detailed above, the record in this case is replete with evidence that plaintiff

has been diagnosed with and treated for fibromyalgia and chronic pain. The record

also included a detailed Fibromyalgia Medical Source Statement from plaintiff’s

treating physician, Dr. Hayes. Although Dr. Hayes opined that plaintiff did not

satisfy the formal criteria for a fibromyalgia diagnosis, his Statement catalogued

plaintiff’s chronic-pain impairments, reported that they were “demonstrated by signs,

clinical findings, and laboratory and test results,” and defined plaintiff’s resulting

work-related limitations. [12] 1265-1269. Nevertheless, the ALJ gave no weight at all

to Dr. Hayes’ opinion on plaintiff’s limitations:

        Although Dr. Hughes3 reported that he had seen the claimant every 6 to
        12 months since 2011, his assessed limitations are inconsistent with the
        objective medical evidence. Dr. Hughes did not support his conclusions
        with references to treatment records or diagnostic study results. With
        regard to the diagnosis of fibromyalgia, he acknowledged that the
        claimant did not meet the American College of Rheumatology criteria
        for fibromyalgia. His statements and treatment records of May 2016
        support the conclusion that the claimant does not have fibromyalgia as
        he reported an essentially normal examination and no diagnosis of
        fibromyalgia (Exhibit 27F page 24). At another examination, he noted
        the claimant’s complaints of chronic pain as “new to me” and described

3This appears to be a typographical error on the ALJ’s part, referring to Dr. Hayes at times
as Dr. Kenneth Hughes. [12] 38. Alternatively, the ALJ failed to realize that Dr. Hayes and
Dr. Hughes were the same physician, given the ALJ’s criticism of Dr. Hughes’ failure to
support his conclusions with treatment records or diagnostic study results.

                                            12
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 13 of 18 PageID #:1825




      the claimant’s pain complaints as “dubious” (Exhibit 27F page 53). The
      absence of abnormalities on examination and Dr. Hughes’s skepticism
      of the claimant’s allegations are inconsistent with his reported
      limitations in the November 2015 statement. For these reasons, I did
      not give this opinion any weight.

[12] 39.

      The Court finds that the ALJ’s stated reasons for disregarding Dr. Hayes’

opinion in the Fibromyalgia Medical Source Statement are not supported by

substantial evidence.

      First, the ALJ’s determination that Dr. Hayes’ opinions as to plaintiff’s

limitations were not supported by treatment records or diagnostic study results

ignores plaintiff’s medical records from Northwestern. Those records included four

years’ worth of treatment notes and records created by Dr. Hayes (and other

providers). Those records also establish that when Dr. Hayes completed the

Fibromyalgia Medical Source Statement in November 2015, he had simultaneously

reviewed a subset of plaintiff’s medical records that contained plaintiff’s prior

fibromyalgia and chronic pain diagnoses in 2014. See Gister v. Massanari, 189

F. Supp. 2d. 930, 934-35 (E.D. Wis. 2001) (reversing and remanding where ALJ

disregarded treating physicians’ references to fibromyalgia diagnosis in plaintiff’s

medical records – as stated by the ALJ, “[a]lthough several physicians have diagnosed

the claimant as exhibiting a condition of fibromyalgia, a mere absence of any clinically

demonstrable evidence of any medically determinable condition cannot be given much

weight” – which resulted in the ALJ’s erroneous failure to consider the limitations

caused by fibromyalgia in his RFC finding).



                                          13
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 14 of 18 PageID #:1826




      Second, the ALJ’s reference to Dr. Hayes’ May 2016 treatment records as

reflecting a “normal examination” and “no diagnosis of fibromyalgia” is

unsupportable. [12] 39. The page of plaintiff’s medical record cited by the ALJ

contains the following note from Dr. Hayes, dated May 26, 2016: “Patient [complains

of follows up] monitor multiple health issues, is [status post] laparoscopy for [right]

adrenalectomy 5/19/16, for hyperaldosteronism and hypertension, [follow up history

of] enlarged aortic root, hypercholesterolemia, [follow up] chronic pain.” [Id.] 1532. It

is difficult to comprehend how the ALJ could characterize that visit as “essentially

normal.” Moreover, the ALJ’s statement that Dr. Hayes’ treatment note did not

include a diagnosis of fibromyalgia mischaracterizes the record, as the page of

plaintiff’s medical records cited by the ALJ cuts off mid-note and, as demonstrated in

the above-identified record citations, Dr. Hayes’ notes consistently – both before and

after May 2016 – included the diagnoses of both fibromyalgia and chronic pain

(although this was a diagnosis made by another doctor, not Dr. Hayes). [Id.] 1532-33

(page cited by ALJ ends mid-list of “past medical history” and states in the bottom

right corner “page 32” and is immediately followed by a note by Dr. Toft and reads in

the bottom right corner “page 23”).

      Third, the record does not support the ALJ’s finding that Dr. Hayes was

skeptical of plaintiff’s complaint about chronic pain. The ALJ cites to Dr. Hayes’ note

of November 9, 2015: “Patient [complains of] needs form for evaluation of disability

from fibromyalgia, which I am dubious he has since his [history of] pain predates my

understanding his pain symptoms only started after neck injury.” [12] 1561 (emphasis



                                           14
    Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 15 of 18 PageID #:1827




added). Contrary to the ALJ’s characterization of this note, Dr. Hayes is not dubious

of plaintiff’s “pain complaints”; he doubted only that plaintiff had fibromyalgia. And

while the ALJ noted Dr. Hayes’ statement that plaintiff’s pain complaints were “new

to me,” the ALJ did not acknowledge that Hayes made this statement in January

2012, which was only shortly after Dr. Hayes began treating plaintiff in 2011.4 [12]

1551. Nor did the ALJ account for Hayes’ evaluation of plaintiff’s chronic pain over

the next few years that Hayes treated plaintiff.

        In total, the ALJ’s dismissal of Dr. Hayes’ opinions in the Fibromyalgia Medical

Source Statement was erroneous and unsupportable by this record for two reasons.

First, it was error for the ALJ to “cherry pick” from the mixed records to support a

denial of benefits, and in some instances the ALJ wholly mischaracterized Dr. Hayes’

notes. Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010); see Myles v. Astrue, 582

F.3d 672, 678 (7th Cir. 2009) (same).

        Second, the ALJ did not give good reasons for rejecting Dr. Hayes’ opinions.

        The “treating physician” rule “directs the administrative law judge to give

controlling weight to the medical opinion of a treating physician if it is ‘well-supported

by medically acceptable clinical and laboratory diagnostic techniques’ and ‘not

inconsistent with the other substantial evidence.’” Hofslien v. Barnhart, 439 F.3d 375,

376 (7th Cir. 2006) (citing 20 C.F.R. § 404.1527(d)(2), which codifies the rule). An ALJ

must offer “good reasons” for discounting the opinion of a treating physician. Martinez


4The ALJ mischaracterized this same note during the administrative hearing. [12] 55 (ALJ
states, “[F]or example, on page 43 in November 2015 there was a mention of chronic pain,
which is new to me I think is what the doctor said.”). The ALJ also cited the wrong date, as
the note is dated January 19, 2012. [Id.] 1551.

                                            15
    Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 16 of 18 PageID #:1828




v. Astrue, 630 F.3d 693, 698 (7th Cir. 2011); Campbell v. Astrue, 627 F.3d 299, 306

(7th Cir. 2010). If contradictory evidence is introduced, “the treating physician’s

evidence is just one more piece of evidence for the administrative law judge to weigh

. . . The [treating-physician] rule goes on to list various factors that the administrative

law judge should consider, such as how often the treating physician has examined

the claimant, whether the physician is a specialist in the condition claimed to be

disabling, and so forth. The checklist is designed to help the administrative law judge

decide how much weight to give the treating physician’s evidence. When he has

decided how much actual weight to give it, there seems no room for him to attach a

presumptive weight to it.” Hofslien, 439 F.3d at 377.

        In this case, this standard has not been met. As discussed above, the ALJ’s

conclusions that Dr. Hayes was skeptical of plaintiff’s chronic pain, and that Dr.

Hayes     did   not   support     his   opinions    with    treatment      records,   were

mischaracterizations of the record. Moreover, while the ALJ ruled that Dr. Hayes’

opinion was inconsistent with the objective medical evidence, the ALJ did not cite any

specific evidence that contradicted Hayes’ opinion. To be sure, the ALJ acknowledged

that state Disability Determination Service medical and psychological consultants

reviewed the evidence [12] 89, 97-107, and the ALJ afforded “some weight” to their

opinions “but note[d] that the state medical consultants did not have the opportunity

to review the full entire record,” [id.] 38. Plaintiff was also subjected to an internal

medicine consultative examination on January 15, 2015.5 [12] 1043-1047. However,


5Despite the examiner’s vague statement that he reviewed some portion of plaintiff’s medical
records (in the thirty-five minutes during which the examiner also examined plaintiff, took

                                            16
  Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 17 of 18 PageID #:1829




the ALJ did not cite any findings by these doctors as a basis for dismissing Dr. Hayes’

opinions. [Id.] 27, 32-33.

       As such, the ALJ’s complete dismissal of Dr. Hayes’ opinions in the

Fibromyalgia Medical Source Statement regarding plaintiff’s limitations is not

supported by substantial evidence. See Thomas v. Colvin, 826 F.3d 953, 959 (7th Cir.

2016) (reversing and remanding where ALJ disregarded treating physicians’ (neither

of whom was a rheumatologist) diagnosis of fibromyalgia (neither treating physician

conducted an analysis of plaintiff’s tender points) where the record included many

reports of symptoms, signs, and contemporaneous conditions associated with

fibromyalgia, including muscle aches, fatigue, and depression, and detailed tests that

plaintiff’s doctors conducted while looking for explanations, such as X-rays, an

ultrasound, and tests of her antinuclear antibodies and rheumatoid factor, and the

ALJ erroneously cited to no contrary opinion); Gister, 189 F. Supp. 2d. at 934-35

(reversing and remanding where ALJ disregarded treating physicians’ references to

fibromyalgia diagnosis in plaintiff’s medical records and ALJ cited no basis to

contradict the treating physicians’ opinions).

       In discussing Dr. Hayes’ opinions, the Commissioner states that the ALJ was

correct to dismiss the opinions because, citing the ALJ, the “assessed limitations are

inconsistent with the objective medical evidence” and Dr. Hayes “did not support his

conclusions with references to treatment records or diagnostic study results.” [27] 11



his history, and dictated the report) [12] 1043, the examiner did not have the benefit of Dr.
Hayes’ opinions in the Fibromyalgia Medical Source Statement, as it was not completed until
November 9, 2015 (approximately ten months after the examiner’s report), [id.] 1265-1269.

                                             17
    Case: 1:18-cv-05424 Document #: 37 Filed: 03/29/21 Page 18 of 18 PageID #:1830




(citing the ALJ’s decision). But the Commissioner offers nothing more to substantiate

this point and fails to address the record as a whole and the ALJ’s

mischaracterization of Dr. Hayes’ treatment record of plaintiff. For the reasons

discussed above, the record does not support the Commissioner’s cited basis for the

ALJ’s dismissal of Dr. Hayes’ opinions.

        At base level, the ALJ failed to give good reasons for doubting, let alone entirely

disregarding, Dr. Hayes’ opinions as to the limitations resulting from plaintiff’s

chronic pain. As a result, substantial evidence does not support the ALJ’s residual

functional capacity determination. For this reason, the case must be remanded.6

                                       Conclusion

        Plaintiff’s motion for summary judgment [14] is granted and the defendant’s

motion for summary judgment is denied [26]. The decision of the SSA is reversed,

and, in accordance with the fourth sentence of 42 U.S.C. § 405(g), this case is

remanded for further proceedings consistent with this Memorandum Opinion and

Order.


                                          _____________________________________
                                          HEATHER K. McSHAIN
                                          United States Magistrate Judge


DATE: March 29, 2021




6 Because the error discussed herein is dispositive, the Court need not address the other
issues raised by plaintiff.

                                            18
